[Cite as State ex rel. Taxpayers for Westerville Schools v. Franklin Cty. Bd. of Elections, 133
Ohio St. 3d 153, 2012-Ohio-4267.]




     THE STATE EX REL. TAXPAYERS FOR WESTERVILLE SCHOOLS ET AL. v.
                  FRANKLIN COUNTY BOARD OF ELECTIONS ET AL.
 [Cite as State ex rel. Taxpayers for Westerville Schools v. Franklin Cty. Bd. of
                  Elections, 133 Ohio St. 3d 153, 2012-Ohio-4267.]
Election law—Mandamus—Definition of “rate of levy” on property—“Rate of
        levy” refers to the amount of the millage approved by taxpayers and not
        the amount of taxes actually paid—Writ denied.
(No. 2012-1518—Submitted September 18, 2012—Decided September 20, 2012.)
                                      IN MANDAMUS.
                                  __________________
        Per Curiam.
        {¶ 1} This is an expedited election case in which relators request a writ
of mandamus to compel respondent Franklin County Board of Elections to submit
a levy-decrease question to the electorate at the November 6, 2012 general
election. Because relators, Taxpayers for Westerville Schools and the committee
members representing the petitioners supporting the issue, have not established
their entitlement to the requested extraordinary relief in mandamus where the
voter-approved levy did not increase the rate of the preexisting voter-approved
levies, we deny the writ.
                                            Facts
        {¶ 2} In 1972, Westerville City School District voters approved a 1.6-
mill levy, and in 1979, district voters approved a 9.8-mill levy. The combined
millage for these levies was 11.4 mills.
        {¶ 3} On August 3, 2009, intervening respondent Westerville City
School District Board of Education passed a resolution declaring it necessary to
replace the 1972 and 1979 levies with a levy in the same 11.4-mill amount. On
                            SUPREME COURT OF OHIO




August 10, 2009, the school board passed a resolution declaring its intent to
submit the question of the replacement tax levy to the district electors at the
November 3, 2009 election. The ballot form for the election certified to the board
of elections followed the form for an R.C. 5705.192 same-rate replacement levy:


       Section 3. The form of the ballot to be used at said election shall
       be substantially as follows:
       A replacement of * * * two existing levies to constitute a tax for
       the benefit of the Westerville City School District, Franklin and
       Delaware Counties, Ohio for the purpose of paying current
       operating expenses at a rate not exceeding eleven and four-tenths
       (11.40) mills for each dollar of valuation, which amounts to one
       dollar and fourteen cents ($1.14) for each one hundred dollars of
       valuation, for a continuing period of time, commencing in 2009,
       first due in calendar year 2010.


See R.C. 5705.192(C).
       {¶ 4} On November 3, 2009, district voters approved the 11.4-mill,
same-rate replacement levy. No timely challenge to the validity of the November
3, 2009 vote was raised.
       {¶ 5} Relator Taxpayers for Westerville Schools is a nonprofit, ballot-
issue, and political-action committee that is organized to advance a petition
proposing a decrease of the November 2009 voter-approved levy. The remaining
relators—James Burgess, Mary Medors, and Roderick Clay—are school-district
residents and electors who comprise the committee representing the petitioners.
       {¶ 6} On August 7, 2012, relators submitted an initiative petition, which
contained 5,136 signatures, to respondent Franklin County Board of Elections.
The petition proposed the following question, titled “PETITION FOR



                                          2
                                January Term, 2012




ELECTION ON THE DECREASE OF AN INCREASED RATE OF LEVY
APPROVED FOR A CONTINUING PERIOD OF TIME,” for submission to
the district electors at the November 6, 2012 general-election ballot:


                  We, the undersigned electors of the Westerville City
       School District, Ohio, respectfully petition for an election on the
       question of decreasing the increased rate of the levy which was
       approved at the election held on the 3rd day of November, 2009, for
       the benefit of the Westerville City School District for the purpose
       of current operating expenses at a rate not exceeding 11.4 mills for
       each dollar of valuation, which amounts to $1.14 for each one
       hundred dollars of valuation, for a continuing period of time,
       commencing in 2009, first due in calendar year 2010, such
       decrease to be from the voted millage of 11.4 mills to 4.69 mills,
       being a reduction of 6.71 mills.


(Boldface sic.)
       {¶ 7} On August 20, 2012, the board of elections certified relators’ levy-
decrease question to the November 6, 2012 general-election ballot. Relators
needed approximately 3,600 valid signatures to qualify for the ballot, and the
Franklin and Delaware County Boards of Elections found that the petition
contained over 4,600 valid signatures. The levy-decrease question was designated
as Issue 52 on the November 6 ballot.
       {¶ 8} On August 20 and 22, Westerville resident Eugene Hollins
submitted a protest against relators’ petition.     Hollins claimed that relators’
petition did not properly propose a levy-decrease question because the November
2009 voter-approved levy did not result in an increased rate of levy for school-




                                          3
                            SUPREME COURT OF OHIO




district property owners. Instead, the 2009 levy simply replaced the previous
voter-approved levies at the same rate of 11.4 mills.
       {¶ 9} On September 4, 2012, the board of elections held a hearing on
Hollins’s protest at which relators and Hollins presented argument. After hearing
the arguments, the board of elections accepted Hollins’s protest and removed
relators’ levy-decrease question from the November 6 general-election ballot.
       {¶ 10} Two days later, relators filed this expedited election case for a writ
of mandamus to compel the Franklin County Board of Elections to certify and
place on the November 6 ballot relators’ purported R.C. 5705.261 (levy decrease)
question to reduce by 6.71 mills the increased rate of levy imposed by the
November 2009 voter-approved levy. The school district and Hollins intervened
as additional respondents, and the parties submitted their briefs and evidence with
the accelerated schedule for expedited election cases in S.Ct.Prac.R. 10.9.
Amicus curiae briefs were filed by Coalition Opposed to Additional Spending and
Taxation on behalf of relators and by Ohio School Boards Association, Ohio
Association of School Business Officials, and Buckeye Association of School
Administrators on behalf of respondents.
       {¶ 11} This cause is now before the court for our decision on the merits.
                                     Analysis
                                    Mandamus
       {¶ 12} Relators request a writ of mandamus to compel the board of
elections to place their levy-decrease question on the November 6 election ballot.
To be entitled to the requested writ of mandamus, relators must establish a clear
legal right to the requested relief, a clear legal duty on the part of the board of
elections to provide it, and the lack of an adequate remedy in the ordinary course
of law. State ex rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-69, 960
N.E.2d 452, ¶ 6. Because of the proximity of the November 6 election, relators
have established that they lack an adequate remedy in the ordinary course of the



                                         4
                               January Term, 2012




law. State ex rel. Owens v. Brunner, 125 Ohio St. 3d 130, 2010-Ohio-1374, 926
N.E.2d 617, ¶ 25.
       {¶ 13} For the remaining requirements, relators claim that the board of
elections abused its discretion and clearly disregarded R.C. 5705.261 (referendum
on levy decrease) by sustaining Hollins’s protest and removing the levy-decrease
question from the ballot. See, e.g., State ex rel. Coble v. Lucas Cty. Bd. of
Elections, 130 Ohio St. 3d 132, 2011-Ohio-4550, 956 N.E.2d 282, ¶ 11.
                           R.C. 5705.261 and 5705.192
       {¶ 14} R.C. 5705.261 governs the procedure for submitting a question of
a decrease of a voter-approved levy for a continuing period of time to the
electorate:


              The question of decrease of an increased rate of levy
       approved for a continuing period of time by the voters of a
       subdivision or, in the case of a qualifying library levy, the voters of
       the library district or association library district, may be initiated
       by the filing of a petition with the board of elections of the proper
       county not less than ninety days before the general election in any
       year requesting that an election be held on such question. Such
       petition shall state the amount of the proposed decrease in the rate
       of levy and shall be signed by qualified electors residing in the
       subdivision, library district, or association library district equal in
       number to at least ten per cent of the total number of votes cast in
       the subdivision, library district, or association library district for
       the office of governor at the most recent general election for that
       office. Only one such petition may be filed during each five-year
       period following the election at which the voters approved the
       increased rate for a continuing period of time.



                                         5
                             SUPREME COURT OF OHIO




               After determination by it that such petition is valid, the
       board of elections shall submit the question to the electors of the
       subdivision, library district, or association library district at the
       succeeding general election.


       {¶ 15} In State ex rel. Choices for South-Western City Schools v. Anthony,
108 Ohio St. 3d 1, 2005-Ohio-5362, 840 N.E.2d 582, at ¶ 37, the court set forth
the requirements under R.C. 5705.261 for the placement of a levy-decrease
question on an election ballot:


               R.C.    5705.261    therefore    specifies   the   following
       requirements for petitioners requesting the submission of the levy-
       decrease issue to voters: (1) their petition must propose the
       “question of decrease of an increased rate of levy approved for a
       continuing period of time by voters of a subdivision,” (2) their
       petition must be filed with the county board of elections no fewer
       than 75 days before the general election in any year requesting that
       an election be held on the question, (3) their petition must state the
       amount of the proposed decrease in the rate of levy, (4) their
       petition must be signed by qualified electors numbering at least ten
       percent of the total number of votes cast in the subdivision for
       governor at the most recent general election for that office, and (5)
       only one petition may be filed during each five-year period after
       the election at which voters approved the increased rate for a
       continuing period.


       {¶ 16} The board of elections determined that based on Hollins’s protest
and the school board’s argument in support of the protest, relators’ petition did



                                         6
                                 January Term, 2012




not properly propose the “question of decrease of an increased rate of levy
approved for a continuing period of time by voters of a subdivision.”            The
dispositive issue in assessing the propriety of the elections board’s determination
is whether the voter-approved 11.4-mill levy in November 2009 constituted an
“increased rate of levy” from the then existing levies in the school district.
       {¶ 17} The paramount concern in statutory interpretation is the legislative
intent in enacting the statute. Choices for South-Western City Schools, 108 Ohio
St.3d 1, 2005-Ohio-5362, 840 N.E.2d 582, ¶ 40. “To discern this intent, we first
consider the statutory language, reading words and phrases in context and
construing them in accordance with rules of grammar and common usage.” Id. In
addition, words that have acquired a particular meaning shall be construed
accordingly. See R.C. 1.42; State ex rel. Barley v. Ohio Dept. of Job & Family
Servs., 132 Ohio St. 3d 505, 2012-Ohio-3329, 974 N.E.2d 1183, ¶ 21. And finally,
R.C. 5705.261 must be construed in pari materia with statutes that relate to the
same subject matter so as to give full effect to all the related statutes. Choices for
South-Western Schools at ¶ 46.
       {¶ 18} Construing R.C. 5705.261 according to these rules, we conclude
that the phrase “rate of levy” in this context refers to the amount of millage
approved by the voters regardless of whether the effective or actual amount of
taxes collected or paid has been reduced by other provisions. See Black’s Law
Dictionary 991 and 1375 (9th Ed.2009), defining “levy” as “[t]he imposition of a
fine or tax” and “rate” as “the proportion by which quantity or value is adjusted.”
       {¶ 19} Under R.C. 5705.192(B) (replacement levies), the school district
“may propose to replace the existing levy in its entirety at the rate at which it is
authorized to be levied; may propose to replace a portion of the existing levy at a
lesser rate; or may propose to replace the existing levy in its entirety and increase




                                          7
                                  SUPREME COURT OF OHIO




the rate at which it is levied.”1 The Westerville City School District chose the
first of these options and included the ballot language required by R.C.
5705.192(C) to specify to district electors voting in the November 3, 2009
election that they were voting on an 11.4-mill same-rate replacement levy. The
replacement of the 1972 and 1979 levies in the combined rate of 11.4 mills with
one of the same 11.4-mill rate was permitted by R.C. 5705.192(D), which
provides, “Two existing levies * * * may be combined into one replacement levy,
so long as both of the existing levies are for the same purpose and either both are
due to expire in the same year or both are for a continuing period of time.”
         {¶ 20} Relators argue that the November 3, 2009 11.4-mill levy increased
the actual or effective taxes collected and paid by district property owners because
R.C. 319.301 reduced the effective millage of the 1972 and 1979 voter-approved
levies. Because of R.C. 319.301, as amended by the General Assembly in
Am.Sub.H.B. No. 920 (“H.B. 920”), 136 Ohio Laws, Part II, 3182, 3194-3196, in
1976, the effective amount of the taxes actually assessed from the 2009 levy was
3.43 mills.
         {¶ 21} R.C. 319.301 reduces the amount of taxes actually paid when
property values rise:


            The purpose of R.C. 319.301, as amended, is to limit growth of
         real property tax revenues that would otherwise occur as a
         consequence of inflation of property values. R.C. 319.301 requires
         the application of tax reduction factors when property values


1. “[A]n electorate does not ordinarily levy a tax; instead, the electorate authorizes a legislative
body to levy the tax.” See Lima v. Allen Cty. Budget Comm., 66 Ohio St. 3d 167, 172, 610 N.E.2d
982 (1993), citing New Boston v. Scioto Cty. Budget Comm., 20 Ohio St. 2d 151, 254 N.E.2d 342
(1969). The existing 1972 and 1979 levies authorized the school district to levy property taxes at
an aggregate rate of 11.4 mills.




                                                 8
                                January Term, 2012




       increase due to reappraisal or update. The result is that a school
       district will receive the same number of dollars from voted tax
       levies after reappraisal as it did before reappraisal, even though
       real property valuation in the district has increased through real
       estate inflation. As a direct result of these tax reduction measures
       introduced by H.B. No. 920, local revenues cannot keep pace with
       inflation, and school districts have been required to propose
       additional tax levies—most of which ultimately fail.


(Footnote omitted.) DeRolph v. State, 78 Ohio St. 3d 193, 200-201, 677 N.E.2d
733 (1997); see also Hastings, Manoloff, Sharb, Sheeran & Jaffe, Baldwin’s Ohio
School Law, Section 40.23 (2011) (“certain tax levies—including those voted for
a continuing period of time—are subject to reduction by a statutory procedure
designed to produce the same number of dollars each year from the same
properties. This is the so-called ‘House Bill 920’ procedure” [footnotes omitted]).
       {¶ 22} The tax-reduction factors in R.C. 319.301, however, did not reduce
the rate of the voter-approved levies. R.C. 319.301(F) expressly provides, “No
reduction shall be made under this section in the rate at which any tax is levied.”
(Emphasis added.) Therefore, although R.C. 319.301 reduced the effective or
actual taxes charged and collected from the 11.4-mill aggregate of the 1972 and
1979 levies when district voters approved the 11.4-mill replacement levy in 2009,
the statute did not reduce the 11.4-mill combined “rate of levy” when voters
approved a levy at the same 11.4-mill rate in 2009.            Relators’ citation of
inapplicable statutes in rebuttal, see R.C. 5748.03(D) and 5748.04(B)(3), which
address ballot language concerning the effect of a repeal on the imposition of an
income tax, does not alter this conclusion.
       {¶ 23} In effect, relators’ contentions seek judicial amendment of the
pertinent statutory provisions to substitute the phrases “effective taxes,” “effective



                                          9
                               SUPREME COURT OF OHIO




millage,” or “actual taxes” for “rate of levy” in R.C. 5705.261. But because the
language used in R.C. 5705.261 and 5705.192 is unambiguous in this context, we
can neither add language to these statutes nor delete language from them. Coble,
130 Ohio St. 3d 132, 2011-Ohio-4550, 956 N.E.2d 282, ¶ 27. And insofar as
relators challenge the propriety of designating the November 3, 2009 levy as a
same-rate replacement levy under R.C. 5705.261 because it is “deceptive,” they
did not timely challenge that designation or election result.
       {¶ 24} Similarly, although we are “inclined to construe R.C. 5705.261
broadly” to allow the election sought by relators when there is no “definitive
expression of legislative intent,” State ex rel. Citizens for Responsible Taxation v.
Scioto Cty. Bd. of Elections, 67 Ohio St. 3d 134, 139, 616 N.E.2d 869 (1993), that
is not the case here, where the applicable provisions, including R.C. 5705.261 and
5705.192, manifestly indicate that legislative intent permits a levy-decrease
election in this context only when voters have approved an increase in the prior
voter-approved rate of levy.
       {¶ 25} Finally, “R.C. 5705.261 is a general provision that specifies the
procedure affecting several different types of levies authorized in other Revised
Code provisions.” Choices for South-Western City Schools, 108 Ohio St. 3d 1,
2005-Ohio-5362, 840 N.E.2d 582, ¶ 46. Although statutes authorizing other types
of school-district levies explicitly note that the amount of taxes may be reduced
pursuant to the levy-decrease provision of R.C. 5705.261, see R.C. 5705.21(B)
(special levy), 5705.212(A)(3) (special elections), 5705.199(F) (substitute excess
levy), 5705.217(A) (levy in excess of ten-mill limitation for current operating
expenses and permanent improvements), 5705.218(J)(6) (levy in excess of ten-
mill limitation for current expenses of school district), and 5705.219(F)
(conversion of existing levies), the statute authorizing replacement levies that is at
issue here, R.C. 5705.192, does not.




                                         10
                               January Term, 2012




        {¶ 26} Therefore, based on the plain language of R.C. 5705.261 and
5705.192, relators’ initiative petition does not properly propose the “question of
decrease of an increased rate of levy approved for a continuing period of time by
the voters of a subdivision.” R.C. 5705.261. The 2009 voter-approved levy was
at the same 11.4-mill rate of levy of the combined voter-approved levies that it
replaced. The tax-reduction factors did not reduce the rate of these levies in the
context of the applicable statutory provisions. R.C. 319.301(F).
                                   Conclusion
        {¶ 27} Based on the foregoing, the board of elections neither abused its
discretion nor clearly disregarded R.C. 5705.261 and 5705.192 by sustaining
Hollins’s protest and removing relators’ levy-decrease initiative from the
November 6 ballot. Therefore, relators have not established their clear legal right
to the requested extraordinary relief in mandamus or a clear legal duty on the part
of the board of elections to provide it. We thus deny the requested writ of
mandamus to compel the board of elections to certify and place the question on
the November 6 election ballot.
                                                                      Writ denied.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
        1851 Center for Constitutional Law and Maurice A. Thompson, for
relators.
        Ronald J. O’Brien, Franklin County Prosecuting Attorney, and Nick A.
Soulas Jr. and Harold J. Anderson III, Assistant Prosecuting Attorneys, for
respondent Franklin County Board of Elections.
        Wiles, Boyle, Burkholder & Bringardner Co., L.P.A., Michael L. Close,
and Dale D. Cook, for respondent Eugene Hollins.




                                        11
                           SUPREME COURT OF OHIO




       Bricker & Eckler, L.L.P., Anne Marie Sferra, Maria J. Armstrong, and
Jennifer A. Flint, for respondent Westerville City School District Board of
Education.
       James C. Becker, urging granting of the writ for amicus curiae Coalition
Opposed to Additional Spending and Taxation.
       Ulmer & Berne, L.L.P., and Donald J. Mooney Jr., urging denial of the
writ for amici curiae Ohio School Boards Association, Ohio Association of
School Business Officials, and Buckeye Association of School Administrators.
                          ______________________




                                      12